DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-15 are pending in the application.
Priority
	This application claims priority to foreign application EP20 207719.4, filed 16 November 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 7 is objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WEBER (Medicinal Research Reviews 1989 9(2):181-218) in view of SANT’ ANNA (Journal of Molecular Structure (Theochem) 1999 490:167-180).
Weber teaches hetrazepine antagonists of platelet activating factor receptor (PAF receptor), typified by compounds of structure 2 (p. 181): 
    PNG
    media_image1.png
    137
    213
    media_image1.png
    Greyscale
, where X = O, S or N.  The reference (p. 188 Table VII) teaches compound 18a (aka WEB 2170) and demonstrates the superior antagonist efficacy of the S (-) optical isomer as indicated:

    PNG
    media_image2.png
    422
    682
    media_image2.png
    Greyscale
.
Compound 18a [S (-) isomer] meets the limitations of the cited claims, except that the diazepine ring is not saturated at the indicated position: 
    PNG
    media_image3.png
    180
    215
    media_image3.png
    Greyscale
.  Sant’ Anna, teaching in the same field of PAF receptor antagonists (see Abstract and throughout), models binding interactions between the receptor and compound WEB 2170 S-enantiomer: 
    PNG
    media_image4.png
    151
    245
    media_image4.png
    Greyscale
(p. 168 Figure 1b), noting (p. 174 col. 1 par. 1 – p. 175 col. 2 par. 1) that 1) the pharmacological activity of the hetrazepine depends upon its absolute configuration, 2) the triazolo group is crucial for good activity, and 3) the o-chloro group is likely recognized through hydrophobic interactions.  The following model was generated showing certain interactions considered important in binding to the receptor: 
    PNG
    media_image5.png
    410
    351
    media_image5.png
    Greyscale
where methanol molecules were used to simulate certain generic hydrogen bonding interactions.  Importantly, there is no indication that the saturation state of the relevant N atom in the diazepine ring is of particular import to compound binding/receptor antagonism.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to modify the cited compound to one in which the diazepine ring at the indicated position is saturated, because Weber suggests this alternative (vide supra) and because the teachings of Sant’ Anna provide evidence that such a change will have a reasonable expectation of success in producing a biologically active PAF receptor antagonist. The motivation for this change being the provision of an additional antagonist for pharmacological testing and potential pharmaceutical development, where said artisan would reasonably expect the modified compound to be an active antagonist of the PAF receptor.
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WEBER (Medicinal Research Reviews 1989 9(2):181-218) in view of SANT’ ANNA (Journal of Molecular Structure (Theochem) 1999 490:167-180) and US 5,532,233 (cited by Applicants).
The teachings of Weber and Sant’ Anna are outlined above.  US 5,532,233, working in the same area of PAF receptor antagonists, teaches compounds of structures 1a and 1b as follows: 
    PNG
    media_image6.png
    438
    406
    media_image6.png
    Greyscale
, where the relevant position in the diazepine ring is unsaturated (1a) or saturated (1b) [see col. 2 lines 30-55).  Regarding claim 8, the reference further teaches physiologically harmless acid addition salts of the compounds (col. 2 lines 10-11), pharmaceutically acceptable salts (col. 71 line 15), where it is well-recognized to the skilled artisan that salt formation is conventionally used to control/improve solubility properties which may be linked, for example, with ease of product formulation and/or bioavailability.
Regarding claim 9, US 5,532,233 teaches compositions comprising pharmaceutically acceptable carriers (see col. 23 lines 15-30).
As to claim 14, US 5,532,233 teaches, inter alia, treatment of conditions related to inflammation and/or allergies by administration of the compounds (col. 19 line 49 – col. 20 line 29).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WEBER (Medicinal Research Reviews 1989 9(2):181-218) in view of SANT’ ANNA (Journal of Molecular Structure (Theochem) 1999 490:167-180) and WAHLERS (Journal of Thoracic and Cardiovascular Surgery 1992 103(2):200-205).
The teachings of Weber and Sant’ Anna are outlined above.  These references combined do not teach a composition comprising a compound according to claim 1 and one or more additional therapeutic agents.  However, Wahlers, working in the same field of endeavor, PAF antagonists and their pharmacological uses, teaches protection of ischemic dog hearts from failure by application of a composition comprising prostacyclin (PGI2) and the PAF antagonist WEB 2170 dissolved in Euro-Collins solution (ECS) (p. 201 col. 1 par. 4).  Application of the combined composition resulted in a significant improvement in impairment of oxygenation in the tested organs (See Figure 2 p. 203 and accompanying discussion).  The ordinary artisan at the time the current application was effectively filed would have found it obvious to combine the teachings of Weber and Sant’ Anna regarding the obvious derivative of WEB 2170 with the teachings of Wahlers regarding the organ-protective effects of the combination of the cited compounds into a single pharmaceutically effective composition, with a reasonable expectation of success.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WEBER (Medicinal Research Reviews 1989 9(2):181-218) in view of SANT’ ANNA (Journal of Molecular Structure (Theochem) 1999 490:167-180), BRAQUET (Medical Research Reviews 1991 11(3):295-355) and WURTMAN (US 2005/0032713 A1).
The teachings of Weber and Sant’ Anna are outlined above.  These references combined do not teach a method for treating an ocular disease in a patient comprising administering to a patient a compound according to claim 1. 
Braquet, working in the same field of endeavor, PAF antagonists and their pharmacological uses, teaches use of the PAF antagonist BN 52021 in treatment of ocular inflammation, where treatment with the antagonist exerted a protective effect in immune complex keratitis and had prophylactic effects on experimentally induced intraocular pressure (see p. 326 par. 1).  Wurtman, working in the same field of endeavor, PAF antagonists and their pharmacological uses, teaches antagonists of PAF capable of inhibiting intracellular PAF receptors, including (at [0064]) BN 52021 and other functionally-related antagonists, including WEB 2170. Further according to Wurtman, among conditions treatable with these PAF antagonists are diabetic retinopathy and cold-induced urticaria (reading on claim 15) (p. 8, [0120]). In the context of pharmacological inhibition of PAF receptors, as BN 52021 and WEB 2170 are, according to the teachings of Wurtman, art-recognized functional equivalents; it would therefore be prima facie obvious to one of skill in the art that substitution of one equivalent PAF antagonist for another in ocular treatment would have a reasonable expectation of success in treating the cited ocular disorders.  Accordingly, the ordinary artisan at the time the current application was effectively filed would have found it obvious to combine the teachings of Weber and Sant’ Anna regarding the obvious derivative of WEB 2170 with the teachings of Braquet and Wurtman regarding treatment of the cited ocular and urticarial disorders by an equivalent PAF antagonist, with a reasonable expectation of success. See MPEP 2144.06 regarding substituting equivalents.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WEBER (Medicinal Research Reviews 1989 9(2):181-218) in view of SANT’ ANNA (Journal of Molecular Structure (Theochem) 1999 490:167-180), ZHANG (PLOS ONE 2013 8(6):e68173) and WURTMAN (US 2005/0032713 A1).
The teachings of Weber and Sant’ Anna are outlined above.  These references combined do not teach a method for treating diabetic edema, dry and wet age-related macular degeneration, geographic atropy or non-exudative choroidal neovascularization in a patient comprising administering to a patient a compound according to claim 1. 
Zhang (Abstract and throughout), working in the same field of endeavor, PAF antagonists and their pharmacological uses, teaches use of the hetrazepine-type PAF antagonist WEB 2086 in treatment of choroidal neovascularization (CNV) related to age-related macular degeneration (AMD), where treatment with the antagonist leads to significant systemic and local suppression of CNV associated with AMD.  Wurtman, working in the same field of endeavor, PAF antagonists and their pharmacological uses, teaches antagonists of PAF capable of inhibiting intracellular PAF receptors, including (at [0064]) WEB 2086 and other functionally-related antagonists, including WEB 2170, and their use in treating diseases/disorders related to PAF and its receptor. In the context of pharmacological inhibition of PAF receptors, as WEB 2086 and WEB 2170 are, according to the teachings of Wurtman, art-recognized functional equivalents; it would therefore be prima facie obvious to one of skill in the art that substitution of one equivalent PAF antagonist for another in ocular treatment would have a reasonable expectation of success in treating the cited ocular disorder.  Accordingly, the ordinary artisan at the time the current application was effectively filed would have found it obvious to combine the teachings of Weber and Sant’ Anna regarding the obvious derivative of WEB 2170 with the teachings of Zhang and Wurtman regarding treatment of the AMD by an equivalent PAF antagonist, with a reasonable expectation of success. See MPEP 2144.06 regarding substituting equivalents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625